Title: Thomas Jefferson to Christopher Clark, 21 June 1814
From: Jefferson, Thomas
To: Clark, Christopher


          Dear Sir  Poplar Forest June 21. 14.
          The road which now leads thro’ the middle of my land from Abner Callaway’s to Johnson’s, a distance of 3 miles–32 po., and the branch of it leading from the Double branches of Bear creek up into the other 162 po.–15 links in all 3 mi.–192 po. will occasion me upwards of 7. miles of fencing, when we shall have cleared up to it on both sides, as the quality of the land on both
			 sides the whole way will call for. by turning it from the Double branches down the creek about 1⅛ mile & then off to Johnson’s, it will go just within my line the whole way, except about ⅜ of a mile after it quits the creek that it will pass on mr Radford’s side of our line, but still near it, his agreement to which was provided for when I conveyed him the lands. this will be 3 poles 19. links further for the people coming
			 from the mountains, and the hill from the creek up into the present road more gradual. for those who come from New London & that quarter by
			 Abner Callaway’s, it will be about 47. poles, say 250. yds further than the present road. I have been engaged the last
			 winter in making the new road, keeping it on firm ground the whole way, and expected
			 now to have asked your aid in obtaining the change from the Court. but I find that my people were not able to compleat it the last winter; for indeed it is a heavy job, and of course we must take
			 another winter for it. the object of this letter therefore is at present is to engage your assistance the next spring when it will be compleated and the objection will be removed which might have arisen from the burthen of making it. I avail myself with pleasure of this occasion of assuring you of my great esteem and respect
          Th:
            Jefferson
        